













    
SEPARATION AGREEMENT
THIS SEPARATION AGREEMENT (this “Agreement”) is entered into as of
________________, 20__ between Exelon Corporation (“Exelon”),
_______________________ (“Subsidiary”, and, collectively with Exelon, the
“Company”) and __________________ (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive is separating from all positions with the Company and its
respective affiliates.
NOW, THEREFORE, in consideration of the mutual promise s and agreements
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Executive agree as follows:
1. Resignation & Termination of Employment. The Executive’s employment will be
terminated and Executive hereby resigns, each effective as of the close of
business on ____________________, 20__ (the “Termination Date”), from his or her
position as ________________________ and from all other positions as an officer
or director of Exelon and its subsidiaries and affiliates. [During the period
commencing on the date hereof and ending on the Termination Date, Executive
shall cooperate with and assist in the orderly transition of his or her duties,
and shall diligently perform such other services reasonably consistent with his
or her position as may be requested from time to time. Executive’s current base
salary and annual incentive target shall remain in effect, and Executive (and
his or her eligible dependents) shall also remain eligible to participate in the
Company’s applicable employee benefit plans, and shall remain subject to and
comply with the Company’s code of business conduct and other employment
policies.]


2. Payment of Accrued Amounts. The Company shall pay to the Executive the
portion of his or her annual salary that has accrued but is unpaid as of the
Termination Date and an additional amount representing the Executive’s accrued
but unused vacation days as of the Termination Date, in each case not later than
the second payroll date after the Termination Date.


3. Severance Payments. The Company shall pay to the Executive:


(a) cash severance payments in an aggregate amount equal to $_____________ which
is equal to the product of [2.0 for named executive officers; 1.25 - 2.0 for
other officers] times the sum of (i) $________ (representing the Executive’s
annual base salary) and (ii) $_______ (representing the Executive’s target
annual incentive). For named executive officers and other “specified employees”
within the meaning of section 409A of the Code, payment shall commence in the
form of a lump sum payment of $______________ to be made as of the first payroll
date occurring on or after the date that is six months after the Termination
Date, followed by substantially equal regular payroll installments of the
remainder over a period of [eighteen for named executive officers; twelve to
fifteen for other officers] months; for other officers, payment





--------------------------------------------------------------------------------





shall commence not later than 45 days after the Termination Date in
substantially equal payroll installments over a period of [15 - 24 months]; and


(b) a pro-rated annual incentive award for [the year in which the Termination
Date occurs], the amount of which (if any) shall be determined based on business
performance measures in a manner consistent with that applied to active peer
executives of Subsidiary (assuming a meaningful impact performance rating) and
payable at the time such awards are paid to such executives (but not later than
[March 15 of the following year]), and each such payment shall be considered a
separate short-term deferral for purposes of section 409A of the Internal
Revenue Code (“Code”).


4. Tax Withholding. The Company shall deduct from the amounts payable to the
Executive pursuant to this Agreement the amount of all required federal, state
and local withholding taxes in accordance with the Executive’s Form W-4 on file
with the Company and all applicable social security and Medicare taxes.


5. Outplacement Assistance and Financial Counseling Services. During the
twelve-month period following the Termination Date, the Company shall reimburse
the Executive for reasonable fees incurred for services rendered to the
Executive by a professional outplacement organization selected by the Executive
and reasonably acceptable to the Company to provide individual outplacement
services, and Executive shall be eligible to receive financial counseling
services consistent with the terms and conditions applicable to active peer
executives under Exelon’s executive perquisite policy. Executive may apply for
external positions via search firms which also recruit executives for the
Company.


6. Long Term Incentive Awards. Subject to Executive’s timely execution of (and
not revoking) the Waiver and Release (as defined in Section 9 below),


(a) Executive shall remain eligible to receive full long-term [performance share
awards for generation/business services company executives /or/ performance cash
awards for utility executives] under Exelon’s long-term incentive program for
the performance cycles commencing in the two years preceding the year in which
the Termination Date occurs, and a pro-rated award for the performance cycle
commencing in the year in which the Termination Date occurs, the respective
amounts (if any) of which shall be determined in a manner consistent with that
used to determine the amounts of such awards payable to active executives for
such respective periods, and all such awards shall be payable at the time or
times such respective awards are paid to active executives and each such award
shall be considered a separate, short-term deferral for purposes of section 409A
of the Code; and


(b) Executive’s options to purchase common stock of Exelon granted by the
Company shall, to the extent not exercised as of the Termination Date, remain
exercisable until the (i) the earlier of the respective expiration dates of such
options and the date that is ninety days after the Termination Date with respect
to merger options other than those granted in 2012 if the Executive has not
attained at least age 50 and completed at least 10 years of service, and (ii)
until the respective expiration dates of such options with respect to merger
options granted in 2012 and other options if the Executive is at least age 50
and has completed 10 or more years of service; and







--------------------------------------------------------------------------------





(c) the non-vested portions of Executive’s [restricted stock unit for generation
and business services company executives /or/ restricted cash for utility
executives] awards under Exelon’s long term incentive program shall become fully
vested as of the Termination Date [and, with respect to named executive officers
and other “specified employees”, payable six months after the Termination Date].


All such awards payable in shares shall be subject to the Company’s applicable
resale restrictions, if any.
7. Supplemental Executive Retirement Benefits. The Executive shall be eligible
for a retirement benefit under the Company’s applicable supplemental
non-qualified pension plan (the “SERP”) in accordance with the terms and
conditions thereof, except that in determining such benefit, the Executive shall
be subject to the Executive’s timely execution of the Waiver and Release, be
credited with [24 months for named executive officers; 15 -24 months for other
officers] additional service calculated as though he or she received the
severance benefits specified in Section 3(a) as regular salary and incentive pay
over such period (and limited in its application to the amounts of such payments
that exceed the compensation limitations applicable to qualified pension plans
under the Code) and any other service previously granted to such Executive. Such
benefit shall be paid as provided in Section 8(c).


8. Employee and Other Benefits.


(a) During the period commencing on the Termination Date and ending [24 months
for named executive officers; 15 - 24 months for other officers] after the
Termination Date (the “Severance Period”) and in satisfaction of COBRA
continuation coverage during such period with respect to healthcare benefits,
(i) the Executive (and his or her participating dependents) shall be eligible to
participate in, and shall receive benefits under Exelon’s welfare benefit plans
(including medical, dental and vision) in which the Executive (and his or her
eligible dependents) were participating immediately prior to the Termination
Date, and (ii) the Executive shall be eligible to participate in the life
insurance programs in which he or she was a participant immediately prior to the
Termination Date, in each case on the same basis as if the Executive had
remained actively employed during the Severance Period.


(b) Following the Severance Period, if the Executive has attained at least age
50 and has completed at least 10 years of service as of the end of the Severance
Period, the Executive (and his or her eligible dependents) shall be eligible for
retiree benefits in accordance with and subject to the terms and conditions of
the Company’s applicable health care plans, as in effect for employees of his or
her legacy business unit from time to time (including the Company’s right to
amend or terminate such plans at any time). Such benefits shall not duplicate
any benefits that may then be available to the Executive from any other employer
and shall be secondary to Medicare.


(c) The Company shall pay to the Executive, in the time and manner specified in
the terms and conditions of such plans and any distribution elections by the
Executive in effect thereunder, his or her account balances (if any) under
Exelon’s applicable deferred compensation plans, as adjusted by any applicable
earnings and losses on such account balances, and the Executive’s benefit under
the supplemental executive retirement plan.


(d) The Executive shall be entitled to purchase the laptop computer furnished by
the Company for his or her use, subject to removal of data and programs as
determined by the Company. The Executive shall be responsible for payment of
expenses incurred after the





--------------------------------------------------------------------------------





Termination Date with respect to the Company-owned cellular phone furnished for
his or her use.
(e) If the Executive is entitled to any benefit under any employee benefit plan
of the Company that is accrued and vested on the Termination Date and that is
not expressly referred to in this Agreement, such benefit shall be provided to
the Executive in accordance with the terms of such employee benefit plan.


(f) Notwithstanding Section 8(e) or anything else contained in this Agreement to
the contrary, the Executive acknowledges and agrees that he or she is not and
shall not be entitled to benefits under any other severance or change in control
plan, program, agreement or arrangement, and that the benefits provided under
this Agreement shall be the sole and exclusive benefits to which the Executive
may become entitled upon his or her termination of employment. In the event the
Executive dies prior to executing the Waiver and Release, neither he or she, his
or her estate, nor any other person shall be entitled to any further
compensation or benefits under this Agreement, unless and until the executor of
the Executive’s estate (and/or such other heirs or representatives as may be
requested by the Company) executes upon Company request and does not revoke such
a Waiver and Release.


9. Waiver and Release. Notwithstanding anything herein to the contrary,
Executive’s right to the payments and benefits under this Agreement shall be
contingent upon (a) Executive having executed and delivered to the Company a
waiver and general release agreement in the form attached hereto (the “Waiver
and Release”) not earlier than the Termination Date but in no event more than 21
days [45 days if a group termination] after the Termination Date (the
“Consideration Period”), (b) Executive not revoking such release in accordance
with the terms of the release and (c) Executive not violating any of Executive’s
on-going obligations under this Agreement; provided, however, that the Company
has the discretion to pay such benefits prior to receipt of the Waiver and
Release and/or the expiration of the revocation period; provided further that if
Executive does not execute and deliver the Waiver and Release to the Company
prior to the expiration of the Consideration Period or if the Executive revokes
the Waiver and Release in accordance with its terms, Executive shall pay to the
Company within 10 days following the expiration of the Consideration Period or
the date such release was revoked, a lump sum payment of all payments received
by Executive to date hereunder.


10. Restrictive Covenants. The Executive acknowledges and agrees that he or she
is bound by, and subject to, the Non-Solicitation and Confidentiality Agreement
dated as of ________________ (the “Restrictive Covenants”) and the Waiver and
Release. The Executive shall comply with, and observe, the Restrictive Covenants
including, without limitation, the confidential information, non-solicitation
and intellectual property provisions and related covenants contained therein,
all of which are hereby incorporated by reference. In the event that Executive
has breached any of the Restrictive Covenants or the Waiver and Release or has
engaged in conduct during his or her employment with the Company that would
constitute grounds for termination for Cause (as defined in the Exelon
Corporation Senior Management Severance Plan), benefits under this Agreement
shall terminate immediately, and Executive shall reimburse Exelon for any
benefits received.


11. Certain Tax Matters.


(a) If it is determined by Exelon’s independent auditors that any severance
payment, benefit or enhancement provided to the Executive pursuant to the terms
of the this Agreement is or will become subject to any excise tax under section
4999 of the Code, or any similar tax payable under any United States federal,
state, local, foreign or other law (“Excise





--------------------------------------------------------------------------------





Taxes”), then such payment, benefit or enhancement shall be reduced to the
largest amount which would not cause any such Excise Tax to by payable be the
Executive and not cause a loss of the related income tax deduction by the
Company.


(b) The parties intend for this Agreement to comply with section 409A of the
Code. In the event the timing of any payment or benefit under this Agreement
would result in any tax or penalty under section 409A of the Code, the Company
may reasonably adjust the timing of such payment or benefit if doing so will
eliminate or materially reduce such tax or penalty and amend this Agreement
accordingly. Executive acknowledges that Executive has been advised to consult
Executive’s personal tax advisor concerning this Agreement, and has not relied
on the Company for tax advice.


12. Non-disparagement. The Executive shall not publish, comment upon or
disseminate any public statements suggesting or accusing the Company or any of
its affiliates, employees, officers, directors or agents of any misconduct or
unlawful behavior, or that brings the Company or any of its affiliates or the
employees, officers, directors or agents of the Company or any of its affiliates
into disrepute, or tarnish any of their images or reputations. The provisions of
this Section 12 shall not apply to truthful testimony as a witness, compliance
with other legal obligations, assertion of or defense against any claim of
breach of this Agreement, or any activity that otherwise may be required or
permitted by the lawful order of a court or agency of competent jurisdiction,
and shall not require the Executive to make false statements or disclosures.


13. Publicity. Executive shall not issue or cause the publication of any press
release or other announcement with respect to the terms or provisions of this
Agreement, nor disclose the contents hereof to any third party (other than to
members of his or her immediate family or to tax, financial and legal advisors),
without obtaining the consent of Exelon, except where such release, announcement
or disclosure shall be required by applicable law or administrative regulation
or agency or other legal process.


14. Other Employment; Other Plans. The Executive shall not be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any provision of this Agreement. The amounts
payable hereunder shall not be reduced by any payments received by the Executive
from any other employer; provided, however, that any continued welfare benefits
provided for by Section 8(a) shall not duplicate any benefits that are provided
to the Executive and his or her family by such other employer and shall be
secondary to any coverage provided by Medicare.


15. Cooperation by the Executive. During the Severance Period, the Executive
shall (a) be reasonably available to the Company to respond to requests by them
for information pertaining to or relating to matters which may be within the
knowledge of the Executive and (b) cooperate with the Company in connection with
any existing or future litigation or other proceedings brought by or against the
Company, its subsidiaries or affiliates, to the extent Exelon reasonably deems
the Executive's cooperation necessary, including truthful testimony in any
related proceeding.


16. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors, and by the Executive, his or
her spouse, personal or legal representatives, executors, administrators and
heirs. This Agreement, being personal, may not be assigned by Executive.







--------------------------------------------------------------------------------





17. Governing Law; Validity. This Agreement shall be interpreted, construed and
enforced in accordance with the terms of the Exelon Corporation Senior
Management Severance Plan, and the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and section 409A of
the Code.


18. Entire Agreement. This Agreement and the Waiver and Release constitute the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersede and preempt any other understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter hereof. Executive
acknowledges that the Company has made no representations regarding the tax
consequences of payments under this Agreement and has had the opportunity to
consult Executive’s tax advisor.


19. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.


20. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and executed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right which the Executive or the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.


21. Beneficiary. If the Executive dies prior to receiving all of the amounts
payable hereunder (other than amounts payable under any plan referenced in
Section 8, which shall be governed by any beneficiary designation in effect
thereunder) but after executing the Waiver and Release, such amounts shall be
paid, except as may be otherwise expressly provided herein or in the applicable
plans, to the beneficiary (“Beneficiary”) designated with respect to this
Agreement by the Executive in writing to the Vice President, Corporate
Compensation of the Company during his or her lifetime, which the Executive may
change from time to time by new designation filed in like manner without the
consent of any Beneficiary; or if no such Beneficiary is designated, to his or
her surviving spouse, and if there be none, to his or her estate.


22. Nonalienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, prior to actually being received by the
Executive, and any such attempt to dispose of any right to benefits payable
hereunder shall be void.


23. Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid, except that in the event a determination is
made that the Restrictive Covenants as applied to the Executive are invalid or
unenforceable in whole or in part, then this Agreement shall be void and the
Company shall have no obligation to provide benefits hereunder. Any paragraph or
part of a paragraph so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such paragraph or
part of a paragraph to the fullest extent possible while remaining lawful and
valid.





--------------------------------------------------------------------------------





24. Communications. Nothing in this Agreement or the Waiver and Release shall be
construed to prohibit or limit the Executive from filing a charge with, or
reporting possible violations of law or regulation to any governmental agency or
entity, including but not limited to the National Labor Relations Board, Nuclear
Regulatory Commission, U.S. Equal Opportunity Commission, the Department of
Labor, the Department of Justice, the Securities Exchange Commission, the
Congress, and any agency Inspector General, or making other disclosures that are
protected under the whistleblower provisions of applicable law or regulation, or
taking any other action protected under section 211 of the Energy Reorganization
Act. The Executive does not need the prior authorization of the Company to make
any such charges, reports or disclosures, and is not required to notify the
Company that Executive has made such charges reports or disclosures, and no such
report or disclosure shall be considered a violation of Section 12 of this
Agreement or the Waiver and Release. In addition, neither this Agreement nor the
Waiver and Release limits the Executive’s ability to receive a monetary award
from a government-administered whistleblower award program for providing any
such reports or disclosures directly to a governmental agency. Executive
acknowledges, however, that the Waiver and Release requires Executive to
specifically waive all rights to recover any monetary damages from the Company,
including but not limited to lost wages and benefits, lost pay, damages for
emotional distress, punitive damages, reinstatement, and attorneys’ fees and
costs.


25. Sections. Except where otherwise indicated by the context, any reference to
a “Section” shall be to a Section of this Agreement.


IN WITNESS WHEREOF, Exelon and Subsidiary have caused this Agreement to be
executed by their duly authorized officers and the Executive has executed this
Agreement as of the day and year first above written.
EXELON CORPORATION




By:_________________________________


Senior Vice President &
Chief Human Resource Officer




SUBSIDIARY




By:_________________________________


Vice President, Human Resources






___________________________________
EXECUTIVE







--------------------------------------------------------------------------------









    
WAIVER AND RELEASE
UNDER
SEPARATION AGREEMENT


In consideration for the Executive’s receiving severance benefits under the
Separation Agreement (as defined below), _____________________ (the “Executive”)
hereby agrees as follows:
1.Release. Except with respect to the Company’s obligations under the Separation
Agreement by and between Exelon Corporation, [Executive’s employing subsidiary]
(collectively, the “Company”) and the Executive dated as of _______, 20__ (the
“Separation Agreement”), the Executive, on behalf of Executive and his or her
heirs, executors, assigns, agents, legal representatives and personal
representatives, hereby releases, acquits and forever discharges the Company,
its agents, subsidiaries, affiliates, and their respective officers, directors,
agents, servants, employees, attorneys, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown, foreseen
or unforeseen, disclosed and undisclosed, suspected and unsuspected, arising out
of or in any way related to agreements, events, acts or conduct at any time
prior to the day of execution of this Waiver and Release, including but not
limited to any and all such claims and demands directly or indirectly arising
out of or in any way connected with the Executive’s employment or other service
with the Company, or any of its Subsidiaries or affiliates; the Executive’s
termination of employment and other service with the Company or any of its
subsidiaries or affiliates; claims or demands related to salary, bonuses,
commissions, stock, stock options, restricted stock or any other ownership
interests in the Company or any of its subsidiaries and affiliates, vacation
pay, fringe benefits, expense reimbursements, sabbatical benefits, severance,
change in control or other separation benefits, or any other form of
compensation or equity; and claims pursuant to any federal, state, local law,
statute, ordinance, common law or other cause of action including but not
limited to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended; the federal Americans with
Disabilities Act of 1990; the Employee Retirement Income Security Act of 1974,
as amended, tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; harassment; emotional distress; or breach of the covenant of good
faith and fair dealing. This Waiver and Release does not apply to (a) the
payment of any benefits to which the Executive may be entitled under the terms
of a Company-sponsored tax qualified retirement or savings plan or (b)
Executive’s entitlement to indemnification, and coverage as an insured, with
respect to his service as an officer, director, employee or agent in accordance
with the terms and conditions of Article VII of the Exelon Corporation Amended
and Restated Bylaws.


2.No Inducement. The Executive agrees that no promise or inducement to enter
into this Waiver or Release has been offered or made except as set forth in this
Waiver and Release and the Separation Agreement, that the Executive is entering
into this Waiver and Release without any threat or coercion and without reliance
on any statement or representation made on behalf of the Company or any of its
subsidiaries or affiliates, or by any person employed by or representing the
Company or any of its subsidiaries or affiliates, except for the written
provisions and promises contained in this Waiver and Release and the Separation
Agreement.


3.Advice of Counsel; Time to Consider; Revocation. The Executive acknowledges
the following:







--------------------------------------------------------------------------------





(a)    The Executive has read this Waiver and Release, and understands its legal
and binding effect, including that by signing and not revoking this Waiver and
Release the Executive waives and releases any and all claims under the Age
Discrimination in Employment Act of 1967, as amended, including but not limited
to the Older Workers Benefits Protection Act. The Executive is acting
voluntarily and of the Executive’s own free will in executing this Waiver and
Release.
(b)    The Executive has been advised to seek and has had the opportunity to
seek legal counsel in connection with this Waiver and Release.
(c) The Executive was given at least [twenty-one (21) / forty-five (45)] days to
consider the terms of this Waiver and Release before signing it.
(d) At the time Executive was given this Waiver and Release, Executive was
informed that his or her termination was not part of a group separation.
The Executive understands that, if the Executive signs the Waiver and Release,
the Executive may revoke it within seven (7) days after signing it, provided
that Executive will not receive any severance benefits under the Separation
Agreement. The Executive understands that this Waiver and Release will not be
effective until after the seven-day period has expired and no consideration will
be due the Executive.


4.Severability. If all or any part of this Waiver and Release is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Waiver and Release.
Any Section or a part of a Section declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of the
Section to the fullest extent possible while remaining lawful and valid.


5.Amendment. This Waiver and Release shall not be altered, amended, or modified
except by written instrument executed by the Company and the Executive. A waiver
of any portion of this Waiver and Release shall not be deemed a waiver of any
other portion of this Waiver and Release.


6.Applicable Law. The provisions of this Waiver and Release shall be interpreted
and construed in accordance with the laws of the State of Illinois without
regard to its choice of law principles.




IN WITNESS WHEREOF, the Executive has executed this Waiver and Release as of the
date specified below.                        
EXECUTIVE
_____________________________________________
                            
DATE: ________________________            







